
	
		II
		109th CONGRESS
		2d Session
		S. 3839
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title II of the Social Security Act to provide
		  that the eligibility requirement for disability insurance benefits under which
		  an individual must have 20 quarters of Social Security coverage in the 40
		  quarters preceding a disability shall not be applicable in the case of a
		  disabled individual suffering from a covered terminal disease.
	
	
		1.Short titleThis Act may be cited as the
			 Claire Collier Social Security
			 Disability Insurance Fairness Act.
		2.Exception from
			 20/40 requirement for disability insurance benefits for individuals suffering
			 from a covered terminal disease
			(a)Exception from
			 recent work requirement
				(1)In
			 generalSection 223(c)(1) of the Social Security Act (42 U.S.C.
			 423(c)(1)) is amended in the flush matter following subparagraph (B)(iii) by
			 inserting or suffering from a covered terminal disease after
			 216(i)(1)).
				(2)Conforming
			 amendmentSection 216(i)(3) of such Act (42 U.S.C. 416(i)(3)) is
			 amended in the flush matter following subparagraph (B)(iii) by inserting
			 or suffering from a covered terminal disease after
			 paragraph (1)).
				(b)Definition of
			 covered terminal diseaseNot later than 60 days after the date of
			 enactment of this Act, the Commissioner of Social Security shall issue a
			 proposed rule defining the term covered terminal disease for
			 purposes of sections 216(i)(3) and 223(c)(1) of the Social Security Act (as
			 amended by subsection (a)) that shall include (but not be limited to) those
			 diseases that are incurable, progressive, and terminal, including
			 neurodegenerative and neurological diseases that are likely to cause death
			 within a 5-year period of onset.
			(c)Interim final
			 and final rules
				(1)Interim final
			 ruleNot later than 90 days after the date of enactment of this
			 Act, the Commissioner of Social Security shall issue an interim final rule
			 defining the term covered terminal disease in accordance with the
			 requirements of subsection (b) and shall provide for a period of public
			 comments on such rule.
				(2)Final
			 ruleNot later than 6 months after the date of enactment of this
			 Act, the Commissioner of Social Security shall issue a final rule defining the
			 term covered terminal disease in accordance with the requirements
			 of subsection (b) and consideration of any public comments received during the
			 period required under paragraph (1).
				(d)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of enactment of this Act and shall apply to any applications for
			 disability insurance benefits under title II of the Social Security Act that
			 are pending or filed on or after that date.
			
